DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed with the response on 7 October 2021 has been entered.  The previous objection to claim 12 is withdrawn in light of the amendment.  
Priority
The Applicant’s co-pending related applications fail to provide adequate support for features listed below of claim 1, from which the remaining claims depend, therefore the effective filing date of claims 1-4, 6, 8-10, 12 and 13 is 20 July 2020.
 
 
Includes support for the features of instant claim 1?
Related Application
Filing Date
cart 
cabinet 
door 
"counter top"
keg
"temperature controlled"
"touchless tap"
"beverage control"
piston 
"metering mechanism"
portal
casters
"rechargeable battery"
14/686597
14-Apr-2015
y
y
n
n
y
n
n
n
n
n
n
y
n
14/686820
15-Apr-2015
y
n
n
n
y
n
n
y
y
y
n
n
n
15/332117
24-Oct-2016
n
n
n
n
y
n
n
y
y
y
n
n
n
15/424478
3-Feb-2017
n
n
n
n
y
n
n
n
y
y
n
n
n
15/869028
11-Jan-2018
n
n
n
n
n
n
y
n
n
n
n
n
n
16/503681
5-Jul-2019
n
n
n
n
y
n
y
n
n
n
n
n
n
16/708788
10-Dec-2019
n
n
n
n
n
n
n
n
n
n
n
n
n
62/949141
17-Dec-2019
n
n
n
n
n
n
n
n
y
n
n
n
n
16/744263
16-Jan-2020
n
n
n
n
n
n
n
n
y
y
n
n
n


Claim Objections
The words “a both a” of claim 1 on the last line of page 6 is assumed to be a typographical error since there seems to be only a singular feature which follows.  The claims are interpreted as best as possible in this Action.  Appropriate correction is required.
The words “first bulk beverage keg container bulk storage” of claim 1 starting on the last line of page 6 and continuing on to page 7 is assumed to be a typographical error of the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (U.S. Pat. 5,915,602) in view of Aguirre, et al. (“Aguirre”) (U.S. Pub. 2004/0226960), Patriquin (U.S. Pat. 4,736,873) and Volftsun (U.S. Pub. 2016/0257549).
	Regarding claim 1, Nelson discloses a portable beverage service and dispensing cart for 5controlled delivery of bulk beer and/or wine and comprising:
a cabinet (12) enclosing an interior volume and supporting an upper counter top (95), said cabinet formed of a structural frame encasing an interior volume forming at least a first temperature-controlled compartment (20) controlled to a first temperature appropriate to a first service temperature for a first beverage (col. 6, lines 30-34);
10a first door (64) providing access to and egress from the interior volume;
the upper counter top supporting a first tap tower (92) in communication with the first compartment, said upper counter top further configured to provide a beverage area (14);
a first bulk beverage keg containers (70) stored within the first temperature 15controlled compartment and in operative communication with the first tap tower;

20a plurality of casters (15) attached to a lower surface of the cabinet in a manner to allow the portable beverage service and dispensing cart to be portablyREF: VO-3640REV: 7/20/20- 25 - transported;
5a battery (62) supported in the cabinet in operational electrical control of the dispensing cart.
Nelson discloses a battery (62) supported in the cabinet in operational electrical control of “electrical equipment” (col. 5, lines 56-64)) but does not disclose that the battery is rechargeable.  Aguirre discloses a beverage dispensing apparatus with a rechargeable battery (34) and associated charging circuitry (60, 62, 64).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Aguirre’s rechargeable battery and associated charging circuitry to ensure the battery is fully-charged to control the beverage control system and first touchless tap to ensure portability of beverage dispenser.  (Aguirre: ¶ [0063])
Nelson is silent in regards to an automated beverage dispensing system for an automated and controlled dispensing of a metered volume of beverage from the first bulk beverage keg.
Patriquin discloses an automated beverage dispensing system for the controlled dispensing of a metered volume of beverage for controlling communication of the beverage to a touchless tap supplied under pressure from within bulk beverage container (13) with a metering mechanism comprising a metering chamber (12) connected to a touchless tap (10).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow to incorporate Patriquin’s metering system and touchless tap to 
Patriquin does not disclose that the metering mechanism operates solely on pressure from the first bulk beverage keg container.
Volftsun discloses a similar automated beverage dispensing system for the controlled dispensing of a metered volume of beverage.  Volftsun discloses a metering mechanism (20) between and in fluid communication with both a first bulk beverage keg container supply (30) and a first tap and forming an unsealed volume (42) in continuous hydrodynamic connection with the first bulk beverage keg container and provides a series of uninterrupted specific selected volumetric discharges (claim 1 of Volftsun) in fluid communication with the tap in a manner that provides for the beverage to be discharged as a series of individually metered volumes delivered as a continuous and uninterrupted fluid flow; the metering mechanism operating solely on pressure from the first bulk beverage keg container (¶ [0028]) (claim 1 of Volftsun); a chamber (40) forming an identified internal volume and adapted to function as a line pressure powered bi-directional metering volume (¶ [0064]), said chamber providing a defined internal volume (42); a free flowing piston (50) contained within said internal volume in a reciprocating manner about a majority of the internal volume, wherein said piston comprises a pair of parallel face surfaces (52) and circumscribed by a perimeter surface (54), said piston bifurcating said internal volume into separate hydraulically connected segments (seen in Fig. 16) in a manner that allows the piston to move at a velocity coordinated with a movement of the beverage through the chamber; a closeable ingress or egress portal engaged to each respective end of the chamber (claim 2 of Volftsun); wherein successive discharges and speed of discharges from said defined internal volume are measured by a position and a speed of said piston (¶ [0079]) and provides for 
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Patriquin’s metering mechanism with Volftsun’s metering mechanism, using it with Patriquin’s touchless tap, since doing so would be a mere substitution of one known metering mechanism for another known metering mechanism with the expected results that the substituted metering mechanism would control and meter the dispensing of the beverage (see MPEP 2143 I B).
Regarding claim 2, Nelson, as modified by Patriquin, discloses that the first touchless tap is pneumatically controlled using a pneumatic 10pressure source (Patriquin: 14) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to utilize Nelson pneumatic pressure source (32) that is provided to supply a beverage urging force to the first bulk beverage keg to operate Patriquin’s tap appropriately.
Regarding claim 3, Nelson, as modified by Patriquin, discloses that first touchless tap comprises a spring activated check valve (32) positioned within a discharge spout (33), wherein said check valve is within a spigot housing in the fluid line prior to the discharge spout.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Patriquin, Aguirre and Volftsun as applied to claim 1 above, and further in view of Kross, et al. (“Kross”) (U.S. Pat. 3,940,019).
Nelson discloses that the cabinet encasing an interior volume includes a second door (66) providing access to and egress from the compartment containing two beverage kegs, each connected to a separate tap (90, 90’, modified by Patriquin, above) but does not specify a second temperature controlled compartment similar to the first temperature controlled compartment 
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Kross’ bulkhead to split the compartment into a first and second compartment to create secured zones to prevent unwanted access to either compartment  (Kross: col. 5, lines 35-44); thereby further forming at least a second temperature controlled compartment controlled to a second temperature REF: VO-3640REV: 7/20/20- 26 - appropriate to a second service temperature for a second beverage; a second door providing access to and egress from the second compartment.
Nelson discloses two taps (90, 90’, modified by Patriquin, above), each connected to separate beverage kegs in separate compartments, connected to a tap tower (92) but does not disclose a second a tap tower supported on the counter top and in communication 5with the second compartment; however, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a second tap tower to accommodate the second touchless tap in operational communication with a second automated beverage dispensing system for an automated and controlled dispensing of a metered volume of beverage from the second bulk beverage keg tap to ensure an accurate and measured amount of beverage is dispensed from the second touchless tap by a single actuation of a user interface (25).  (col. 3, lines 56-66)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Patriquin, Aguirre, Volftsun and Kross as applied to claim 4, above, and further in view of Johnson (U.S. Pub. 2010/0326123).
Regarding claim 6, Nelson, as modified by Kross, discloses that the first and second compartments are arranged lateral to one another.  Nelson also discloses that a refrigeration unit compartment (22) and a cooling plate (82) in the first compartment “to provide refrigeration to the first keg (70) in order to keep the beer contained therein cold” and that the second compartment includes “cooling plates 82, 82' and 82" receives, via coolant lines 84, low temperature and low pressure coolant from condenser tubes 86 located in the refrigeration unit compartment 22” to refrigerate the second compartment.
Nelson discloses that each of the compartments are refrigerated but does not specify a temperature controller.  Johnson discloses a refrigerated compartment (14) that contains a beer keg (26), with a control panel which may be mounted on the housing, the control panel being in communication with the refrigeration device, allowing the user to selectively and adjustably control the temperature within the housing (¶ [0010]). “The user may input a desired temperature or other operational parameters into control panel 42, for the controlled and selective actuation of the refrigeration system. (¶ [0037])
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Johnson’s refrigeration control panel to control Nelson’s refrigeration system allowing the user to selectively and adjustably control the temperature within each of the compartments.  (¶ [0034])
Claims 8, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Patriquin, Aguirre and Volftsun as applied to claims 1, 2 and 3, respectively, above, and further in view of Libby, et al. (“Libby”) (U.S. Pub. 2011/0298583).
Regarding claim 8, the combination discloses that the portable beverage service and dispensing cart of claim 1 is capable of the following steps during normal use:

deploying the portable, relocatable, self operating portable beverage service and dispensing cart (Nelson: “lockable casters 15 which allow the bar 10 to be moved about thereon”) for the automated and controlled delivery of beer and/or wine in a venue;
dispensing from the keg beverages (70) in a controlled manner through the touchless tap, as modified by Patriquin, in a remote, automated, and controlled manner; and retiring the portable, relocatable, self operating portable beverage service and dispensing cart of claim 1 for recharging the battery, as taught by Aguirre, in preparation for subsequent use.
The combination is silent regarding that the dispensing is recorded, monitored, documented or reported to a remote display system.  Libby discloses a beverage dispensing control system which monitors the dispensing of beer (¶ [0065]), records and reports said monitoring to a remote display (¶ [0024]).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Libby’s beverage dispensing control system so that the risk of non-compliance with dispensing rules and the losses associated with wastage and theft can be reduced using a beverage dispensing apparatus that enables monitoring and control of beverages being dispensed by a business. (¶ [0005])
Regarding claim 9, the combination discloses that the portable beverage service and dispensing cart of claim 2 is capable of the following steps during normal use:
enabling the use of keg beverages in a venue in a portable manner comprising: providing a portable, relocatable, self operating portable beverage service and dispensing cart of claim 2;

dispensing from the keg beverages (70) in a controlled manner through the touchless tap, as modified by Patriquin, in a remote, automated, and controlled manner; and retiring the portable, relocatable, self operating portable beverage service and dispensing cart of claim 2 for recharging the battery, as taught by Aguirre, in preparation for subsequent use.
The combination is silent regarding that the dispensing is recorded, monitored, documented or reported to a remote display system.  Libby discloses a beverage dispensing control system which monitors the dispensing of beer (¶ [0065]), records and reports said monitoring to a remote display (¶ [0024]).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Libby’s beverage dispensing control system so that the risk of non-compliance with dispensing rules and the losses associated with wastage and theft can be reduced using a beverage dispensing apparatus that enables monitoring and control of beverages being dispensed by a business. (¶ [0005])
Regarding claim 10, the combination discloses that the portable beverage service and dispensing cart of claim 3 is capable of the following steps during normal use:
enabling the use of keg beverages in a venue in a portable manner comprising: providing a portable, relocatable, self operating portable beverage service and dispensing cart of claim 3;
deploying the portable, relocatable, self operating portable beverage service and dispensing cart (Nelson: “lockable casters 15 which allow the bar 10 to be moved about thereon”) for the automated and controlled delivery of beer and/or wine in a venue;

The combination is silent regarding that the dispensing is recorded, monitored, documented or reported to a remote display system.  Libby discloses a beverage dispensing control system which monitors the dispensing of beer (¶ [0065]), records and reports said monitoring to a remote display (¶ [0024]).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Libby’s beverage dispensing control system so that the risk of non-compliance with dispensing rules and the losses associated with wastage and theft can be reduced using a beverage dispensing apparatus that enables monitoring and control of beverages being dispensed by a business. (¶ [0005])
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Patriquin, Aguirre, Volftsun, Kross and Johnson as applied to claim 6, above, and further in view of Libby, et al. (“Libby”) (U.S. Pub. 2011/0298583).
Regarding claims 12 and 13, the combination discloses that the portable beverage service and dispensing cart of claim 6 is capable of the following steps during normal use:
enabling the use of keg beverages in a venue in a portable manner comprising: providing a portable, relocatable, self operating portable beverage service and dispensing cart of claim 6;
deploying the portable, relocatable, self operating portable beverage service and dispensing cart (Nelson: “lockable casters 15 which allow the bar 10 to be moved about thereon”) for the automated and controlled delivery of beer and/or wine in a venue;

The combination is silent regarding that the dispensing is recorded, monitored, documented or reported to a remote display system.  Libby discloses a beverage dispensing control system which monitors the dispensing of beer (¶ [0065]), records and reports said monitoring to a remote display (¶ [0024]).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Libby’s beverage dispensing control system so that the risk of non-compliance with dispensing rules and the losses associated with wastage and theft can be reduced using a beverage dispensing apparatus that enables monitoring and control of beverages being dispensed by a business. (¶ [0005])
Response to Arguments
The Applicant allege that the amendments further clarify the functions and features of the touchless tap or the metering system and thus overcome the previous obviousness rejections.
The rejections, above, in this Action address the newly amended limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MJM/            Examiner, Art Unit 3754                                                                                                                                                                                            
/PAUL R DURAND/            Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                            	01/20/2022